Title: To George Washington from Elias Boudinot, 15 March 1796
From: Boudinot, Elias
To: Washington, George


          
            Sir
            Mint of the United States. March 15th 1796
          
          I have carefully examined the Model & Explanation, for milling the Edges of Coin, which I had the honor of receiving by your Order, under Cover from Mr Dandridge.
          I am happy to report as the Result of that Examination, that the Machine at present in Use, is more simple, more efficient, and much less expensive, both as to original Cost, & Labour in its Operation, than the one proposed by Mr Guyer; indeed I believe that it is scarcely possible to invent a more simple Mode of accomplishing this Part of the coining Business, with equal Expedition and Perfection. I have the Honor to be with the most perfect Esteem Sir, Your most obedient, and very humble Servant
          
            Elias Boudinot
          
        